Case 1:20-cv-01541-RDA-TCB Document 36 Filed 08/13/21 Page 1 of 3 PageID# 213




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)

 ANTHONY RICKETTS                      )

        Plaintiff,                     )

 v.                                    )      Civil Action No. 1:20-cv-01541

 KSJ & ASSOCIATES, INC.                )

        Defendant.                     )


            DEFENDANT’S OBJECTIONS TO PLAINTIFF’S TRIAL EXHIBITS

        KSJ & ASSOCIATES, INC. (“Defendant”), by and through counsel, KIERNAN

 TREBACH LLP, states as follows as and for its objections to Plaintiff’s proposed trial exhibits:

        1. Defendant objects to all proposed trial exhibits that are not documents

 produced by Defendant on the basis of authenticity, best evidence and/or as duplicative and

 demands that all exhibits be authenticated at trial. Those documents are identified by Plaintiff as

 follows:

                a. Exhibit Z

                b. Exhibit DD

                c. Exhibit LL

                d. Exhibit MM

                e. Exhibit SS

        2. Defendant objects to all proposed trial exhibits that are not best evidence and/or that

 seek to provide evidence available from original sources/witnesses subject to

 appearance/subpoena at trial. Those documents are identified by Plaintiff as follows:

                a. Exhibit NN


                                                  1
Case 1:20-cv-01541-RDA-TCB Document 36 Filed 08/13/21 Page 2 of 3 PageID# 214




                b. Exhibit OO

                c. Exhibit PP

                d. Exhibit QQ.

        3. Defendant reserves its rights to object to Plaintiff’s exhibits at trial on the grounds of

 foundation, relevance, Fed. R. Civ. P. 403, admissibility and any other basis as trial of this matter

 proceeds.

 Dated: August 13, 2021                Respectfully submitted,

                                       KSJ & ASSOCIATES, INC.

                                       By Counsel

                                       KIERNAN TREBACH LLP

                                       /S/ Alan S. Block
                                       _________________________________________
                                       Alan S. Block #32528
                                       Jeremy C. Huang #76861
                                       1233 20th Street, N.W.
                                       Eighth Floor
                                       Washington, D.C. 20036
                                       (202) 712-7000
                                       (202) 712-7100 (Facsimile)
                                       ablock@kiernantrebach.com
                                       jhuang@kiernantrebach.com




                                                  2
Case 1:20-cv-01541-RDA-TCB Document 36 Filed 08/13/21 Page 3 of 3 PageID# 215




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a copy of the foregoing Objections to Plaintiff’s Exhibit List

 was served via e-mail and ECF on this 13th day of August, 2021 upon:



        Mark J. Passero (VSB No. 90463)
        Passero Employment Law, PLLC
        14321 Winter Breeze Dr., Suite 98
        Midlothian, VA 23113
        Phone: (804) 277-4524
        Fax: (804) 251-2126
        mpassero@passerolaw.com


        Janice Williams-Jones, Esq.
        PRO HAC VICE
        Law Office of Janice Williams-Jones 3545
        Ellicott Mills Drive, Suite 308 Ellicott City,
        Maryland 21043
        Lawofficeofjwjones@gmail.com




                                       /S/ Alan S. Block
                                       ____________________________________
                                       Alan S. Block




                                                  3
